In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Agate, J.), entered September 28, 2007, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff allegedly was injured when he slipped on a potato *760chip bag on a “slippery” step inside the building where he worked, and fell down a flight of stairs.
The defendants established their prima facie entitlement to judgment as a matter of law by demonstrating that they neither created nor had actual or constructive notice of the alleged dangerous conditions that caused the plaintiff to fall (see Danapas v Temco Serv. Indus., Inc., 60 AD3d 614 [2009]). In opposition, the plaintiff failed to raise a triable issue of fact. The affidavit submitted by the plaintiff in opposition to the motion merely raised a feigned factual issue designed to avoid the consequences of his earlier deposition testimony (see Gordon v American Museum of Natural History, 67 NY2d 836 [1986]; Denicola v Costello, 44 AD3d 990 [2007]; Mestric v Martinez Cleaning Co., 306 AD2d 449 [2003]; Hartman v Mountain Val. Brew Pub, 301 AD2d 570 [2003]).
The plaintiffs remaining contention is without merit. Skelos, J.E, Fisher, Belen and Lott, JJ., concur.